Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
                                          Status of the Application
2.  Claims 1 and 3-9 are pending under examination. Claim 1 is amended. Claims 10-22 are previously withdrawn from further consideration. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3.  The rejection of claims 1 and 3-9 under 35 USC 102(a)(1) as being anticipated by Winkler et al. has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 102
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0079587).
     Kim et al.  teach a method of claim 1, for nucleic acid detection for detecting a detection target nucleic acid using at least a template nucleic acid amplified that is amplified and serves as a detection index (DNA-RNA-DNA probe) (para 0028, 0046-0050);
b) a primer comprising amplification region including a first polynucleotide segment having a base sequence complementary to at least a portion of the detection nucleic acid and a second polynucleotide segment having a base sequence complementary to a portion of the template nucleic acid wherein when the detection target nucleic acid is a short nucleic acid having a size of from 10 to 100 bases, when detection target nucleic acid is RNA,  at least the 5’ end of the first segment is DNA and when the detection target nucleic acid is DNA, at least the 5’ end of the first polynucleotide segment is RNA (para 0027-0031, 0046-0050).
c) a nuclease that degrades a DNA-RNA complex (para 0028);
d) a polymerase (para 0028), the method comprises:
i) contacting a test sample containing the detection target nucleic acid with the primer to
form a DNA-RNA complex (para 0027-0031);
ii) digesting at least a portion of the first polynucleotide segment of the DNA-RNA complex with the nuclease until the DNA-RNA-complex is cleaved from the second polynucleotide segment of the primer, thereby activating the cleaved second 
iii) hybridizing the cleaved second polynucleotide segment of the primer for nucleic acid detection and amplifying the template nucleic acid with the polymerase (para 0028-0031, 0046-0064).
      With reference to claim 3, Kim et al. teach that the primer further comprises a third polynucleotide segment including the same base sequence as apportion of the base sequence of a 5’ end region complementary to the second polynucleotide segment in the template nucleic acid (para 0031, 0046-0050).
   With reference to claim 4, Kim et al. teach that the detection target nucleic acid is RNA and the nuclease is a nuclease that degrades DNA in the DNA-RNA complex (para 0094, 0098).
     With reference to claim 5, Kim et al. teach that the 3’ end of the primer comprises
a modification that prevents hybridization to the target (para 0061).
     With reference to claim 7, Kim et al. teach that the amplifying in step iii) is done by LAMP or PCR method (para 0098 indicating LAMP using external and internal primer sets in isothermal amplification).
 With reference to claim 8, Kim et al. teach that the template is a template having a non-natural artificial base sequence (para 0031-0032, 0058-0061, 0085).
     With reference to claim 9, Kim et al. teach that the template nucleic acid comprises a common base sequence identical to a portion of the detection target nucleic acid and a portion on the 3’ end second polynucleotide segment is complementary to the common base sequence (para 0028, 0046-0050). 
Claim Rejections - 35 USC § 103
5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0079587) in view of Arnold et al. (US 2005/0042638).
Kim et al. teach a method for detecting a target nucleic acid as discussed above in section 4. However, Kim et al. did not teach that the primer further comprises a fourth polynucleotide segment that has a non-natural artificial base sequence on the 3’ end of the first polynucleotide segment and does not hybridize with the template nucleic acid.
          Arnold et al. teach a method for detecting a target nucleic acid, the method comprises an oligonucleotide used as a primer or probe in an amplification reaction for detecting a target nucleic acid in a sample, wherein the oligonucleotide comprises 
     It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Kim et al. with the incorporation of non-natural bases as taught by Arnold to improve the detection of the target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the detection of the target nucleic acid because Arnold explicitly taught said non-natural bases would discriminate match and mismatch nucleotides in the target nucleic acid and detect target nucleic acid (para 0008-0017) and such a modification is considered obvious over the cited prior art.
                                                        Conclusion
           No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637